Citation Nr: 0118783	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  93-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956 and had prior service from March 1950 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in October 1992 by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was most 
recently before the Board in November 1998, at which time it 
was remanded to the RO for further development.  The matter 
is again before the Board for appellate review.


FINDING OF FACT

The veteran has recurring depressive episodes that began 
during active military service.  


CONCLUSION OF LAW

Service connection for a major depressive disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from a 
psychiatric disability that began during his military 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service is not enough; there must also be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records (SMRs) dated in July 1956 reveal that 
the veteran was diagnosed with chronic, mild, neurotic 
depressive reaction, manifested by long-standing neurotic 
traits and recent feelings of depression, crying, suicidal 
gesture, and general feelings of worthlessness.

A March 1992 VA psychiatric clinical record notes that the 
veteran complained of symptoms similar to that which he 
experienced during service in 1956.  

A December 1997 VA examination report reflects that the 
veteran's SMRs and certain VA medical records were reviewed; 
the relevant medical history was recited.  The diagnosis was 
anxiety disorder.  However, the examiner commented that 

[i]t is very difficult to determine the 
relationship of [the veteran's] 
difficulties to the episode which 
occurred in the Army, though this was the 
first episode of aberrant behavior, 
however, [the veteran] continued to have 
difficulty after discharge in his jobs 
and anxiety and apparently did not 
respond to stressors too well.  

A December 1998 VA psychiatric examination report recounts 
the veteran's complaints and medical history.  The diagnosis 
was adjustment disorder with depressed mood, very mild.  The 
examiner commented that 

I was not clear on why I was seeing this 
man.  He seems in reasonably good shape 
at this time and does not appear that he 
has had any serious breakdowns apart from 
the one that occurred while he was in the 
Army in Germany.  It is not clear to me 
what prompted that breakdown but there 
does not seem to have been a recurrence.  
He probably does have short periods of 
depression from time to time but I do not 
think these are a serious problem and in 
any case, he has not sought help for them 
either. 

An April 1999 VA psychiatric examination report shows that 
the claims file and previous psychiatric examinations were 
reviewed, and explains that "[t]he purpose of this exam is 
to determine what psychiatric diagnosis, if any, is present 
and whether it is service connected."  The diagnoses 
included the following:  alcohol abuse, in remission; and 
major depressive disorder, in remission.  The examiner 
further opined that 

[i]n regard to the specific question 
asked by the board, this veteran has no 
ongoing symptoms.  His avoidance of 
outpatient treatment and the infrequency 
of his depressive episodes, one being in 
1956, the second in 1992, the third in 
1997, seem to indicate that this is not 
an ongoing problem and is not solely 
service connected.  There were certainly 
other stressors involved which 
precipitated his subsequent depressions.  

After review of the evidence of record and the applicable 
laws and regulations, the Board finds that service connection 
for a psychiatric disability is warranted.  Despite the fact 
that the medical evidence indicates that the veteran does not 
presently suffer from current symptoms, the veteran has been 
shown to suffer from several, though infrequent, recurring 
episodes of psychiatric illness since service.  The 
recurrence of such psychiatric illness in the future has not 
been ruled out.  Further, although the medical evidence does 
not definitively link his post-service episodes of 
psychiatric illness with his in-service neurotic depressive 
reaction, the VA medical opinions provided in December 1997 
and April 1999 imply that, at least in part, his post-service 
psychiatric symptomatology is traceable to his psychiatric 
problem in service.  Indeed, the April 1999 examiner 
indicated that the veteran had a major depressive disorder, 
albeit in remission, that was not "solely service 
connected," suggesting that the recurring episodes were 
partly traceable to military service.  Therefore, as there is 
an approximate balance of positive and negative evidence, the 
Board concludes that the veteran should be afforded the 
benefit of the doubt and awarded service connection for the 
recurring episodes of a major depressive disorder.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107) 


ORDER

Service connection for a major depressive disorder is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

